Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement is made between G. Kent Plunkett (“Executive”) and
Salary.com, Inc. (the “Company,” and, together with Executive, the “Parties”).

WHEREAS, the Executive has served as the Company’s President and Chief Executive
Officer;

WHEREAS, the Executive is resigning from his position as President and Chief
Executive Officer effective February 20, 2010;

WHEREAS, the Parties entered into an Amended and Restated Employment Agreement
as of the 30th day of December 2008, which amended and restated any prior
employment agreements into which the Parties may previously have entered (the
“Employment Agreement”);

WHEREAS, notwithstanding any contrary provisions contained in the Employment
Agreement, the Company has agreed to provide Executive with certain termination
payments and benefits provided that, among other things, the Executive enters
into a separation agreement which includes a general release of claims in favor
of the Company and related entities and persons and other employment
termination-related provisions;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. Resignation of Employment.

The Executive is resigning from his employment and as President and Chief
Executive Officer effective February 20, 2010 (the “Resignation Date”). The
Executive confirms that he is resigning from any and all other positions that he
holds with the Company or any of its affiliates as an officer or otherwise
effective on the Resignation Date, except that the Executive is not resigning
from his position as Chairman of the Board of Directors and he shall continue to
serve on the Company’s Board of Directors following the Resignation Date.

 

2. Non-Contingent Payments and Benefits.

 

  (a) Payments to Executive.

Regardless of whether the Executive enters into this Agreement, no later than 30
days from the Resignation Date, the Company shall pay to the Executive: (i) any
earned but unpaid base salary through the Resignation Date, (ii) any unpaid
expense reimbursements for expenses incurred through the Resignation Date for
which acceptable documentation previously has been submitted and/or is submitted
within two weeks of the Resignation Date, (iii) 10 days of accrued but unused
vacation pay, and (iv) any vested benefits the Executive may have under any
employee benefit plan of the Company as of the Resignation Date, consistent with
plan terms.



--------------------------------------------------------------------------------

  (b) Continued Health Benefit Participation under COBRA.

Subject to the Executive’s election to continue health benefits and continued
eligibility under the terms of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Executive and his eligible dependents
shall continue to participate in the Company’s group health, dental and vision
program for up to 18 months after the Resignation Date. The Executive will be
responsible for the payment of any applicable premiums associated with this
coverage.

 

  (c) Other Benefits.

The Executive acknowledges that his eligibility to participate in the Company’s
employee benefit plans and programs (other than its health benefit plan as
discussed in Section 2(b) above) ceases on the Resignation Date in accordance
with the terms and conditions of each of those benefit plans and programs. The
Executive’s rights to benefits, if any, are governed by the terms and conditions
of those benefit plans and programs.

 

3. Termination Benefits.

Provided that this Agreement has become effective in accordance with the terms
of Section 11, below, the Company shall provide the following pay and benefits
to the Executive:

 

  (a) Severance Amount.

Subject to the Executive’s continued compliance with his Restrictive Covenants
obligations under Section 7 of this Agreement, the Company shall pay the
Executive the gross amount of $925,000, less applicable deductions and
withholdings as required by law (the “Severance Amount”), to be paid in eighteen
equal monthly installments with the first such installment to be made on the
first business day that occurs no less than six months and 1 day after the
Resignation Date, subject to Section 4, below, and containing the amounts that
would have been paid during such six-month-and-one-day period if the
installments had commenced on the Resignation Date. Each remaining installment
shall contain one-eighteenth of the Severance Amount.

 

  (b) Bonus Payment

Upon the Effective Date of the Agreement, as that term is defined in Section 11,
below, the Company will pay the Executive a bonus in the gross amount of
$148,000, less applicable deductions and withholdings, which shall constitute
the Executive’s remaining bonus payment for fiscal year 2010, and which reflects
a deduction for amounts previously paid to the Executive during his employment.

 

  (c) Accelerated Stock Vesting.

Upon the Effective Date of this Agreement, any and all portions of the
outstanding equity grants made to the Executive during his employment with the
Company (which include the stock options and restricted stock unit grants made
pursuant to the relevant agreements) that have not yet vested, shall immediately
accelerate and shall be considered fully vested, such that all options

 

2



--------------------------------------------------------------------------------

held by the Executive shall be fully exercisable by the Executive as of the
Effective Date, and all outstanding restricted stock units shall be immediately
settled for shares of the Company’s common stock which shall be owned and
non-forfeitable by the Executive as of the Effective Date; provided that, the
minimum tax withholding liability incurred by or imposed on the Executive as a
result of such acceleration of vesting and/or settlement shall be settled by the
Company via a net issuance of shares to the extent permitted by law.

 

  (d) Payment of Attorneys’ Fees.

The Company will reimburse the Executive for the reasonable documented attorneys
fees incurred by the Executive pursuant to Section 3(c)(ii) of the Employment
Agreement, as well as any reasonable documented attorneys’ fees incurred in the
preparation and negotiation of this Separation Agreement, through the date of
Executive’s execution of this Agreement, such payment to be made to the
Executive no later than thirty (30) days after the presentation by the Executive
to the Company of reasonable documentation of the fees actually incurred.

 

4. Section 409A.

The Company has determined that the Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the
“Code”). Accordingly, the Severance Amount referenced in Section 3(a) above
shall not be payable until the date that is the earlier of (a) six months and
one day after the Resignation Date, or (b) the Executive’s death, as provided in
Section 3(a).

 

5. Tax Treatment.

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.

 

6. Release of Claims.

Executive irrevocably and unconditionally releases and forever discharges the
Company, all of its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and the fiduciaries of such plans, and the current and former officers,
directors, stockholders, employees, attorneys, accountants, and agents of each
of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when Executive signs this Agreement, he has, ever had, now
claims to have or ever claimed to have had against any or all of the Company
Releasees. This release includes, without implication of limitation, the
complete release of all Claims of or for: breach of express or implied contract
(including, but not limited to the Employment Agreement); wrongful termination
of employment, whether in contract or tort;

 

3



--------------------------------------------------------------------------------

intentional, reckless, or negligent infliction of emotional distress; breach of
any express or implied covenant of employment, including the covenant of good
faith and fair dealing; interference with contractual or advantageous relations,
whether prospective or existing; deceit or misrepresentation; discrimination or
retaliation under state, federal, or municipal law, including, without
implication of limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., as amended, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., and Chapter 151B of the Massachusetts General Laws (Unlawful
Discrimination); defamation or damage to reputation; reinstatement; punitive or
emotional distress damages; wages, severance pay, vacation pay, back or front
pay or other forms of compensation; and attorney’s fees and costs. Executive
understands that this general release of Claims extends to any and all claims
related to Executive’s employment by the Company and the termination of his
employment; provided that nothing in this Section 6 shall be understood to
constitute a release by the Executive of his rights, if any, under (a) the
Company’s employee benefit plans, (b) this Agreement, (c) the Indemnification
Agreement, as (i) defined in the Employment Agreement or (ii) in the form
contemplated by the Employment Agreement and which will, if not already
executed, be executed within 24 hours of the execution of this Agreement (in
either case, the “Indemnification Agreement”), (d) the Domain Transfer and
Assignment Agreement (as defined in the Employment Agreement), (e) any
directors & officers insurance policies, or (f) any rights of contribution from
the Company or any Company Releasees arising under applicable law where
Executive, on the one hand, and the Company or any Company Releasees, on the
other hand are held jointly liable.

Executive represents that he has not assigned to any third party and has not
filed with any agency or court any Claim released by this Agreement.

 

7. Restrictive Covenants.

Executive hereby reaffirms his post-employment obligations pursuant to Section 7
of the Employment Agreement which are incorporated herein by reference. The
Executive further agrees that, for the twenty-four (24) month period that
follows the Restricted Period, as that term is defined in Section 7(d) of the
Employment Agreement, the Executive will not, directly, whether as owner,
partner, consultant, agent, employee, co-venturer or otherwise, engage,
participate, assist or manage any business or business unit anywhere in the
world which develops or produces products or services that directly compete with
the Company’s CompAnalyst® software; provided that, nothing contained herein
will prevent the Executive from being employed by a parent, subsidiary,
division, affiliate or unit (each, a “Unit”) of a business that develops or
produces products or services that directly compete with the Company’s
CompAnalyst® software, but only if (a) that Unit and the Executive are not
engaged in developing, designing, producing, marketing, selling or assisting in
any way with a product that competes with the CompAnalyst® software, and
(b) before becoming affiliated with such a Unit, Executive first notifies the
Company of the opportunity and will take such steps as the Company reasonably
directs to ensure that sufficient safeguards are taken to protect the Company’s
goodwill and Confidential Information, as that term is defined in the Employment
Agreement. The Executive’s obligations under Section 7 of the Employment
Agreement together with the additional restriction contained in this Section 7
are collectively referred to herein as the “Restrictive Covenants.”

 

4



--------------------------------------------------------------------------------

8. Return of Property.

Executive agrees that, within five (5) days of the Resignation Date, he will
return all Company property that is in his possession, custody or control,
including, without limitation, computer equipment, software, cellular
telephones, keys, access cards and credit cards; provided that the Executive
shall be allowed to retain (a) one (1) laptop computer, which the Executive
shall first return to the Company no later than five (5) days after the
Resignation Date so that any Company information may be deleted therefore, and
which shall thereafter be returned to the Executive, and (b) a cellular
phone/blackberry device (which the Executive may keep in his capacity as a
director) and the Company shall continue to pay for the Executive’s use of this
cellular phone to the same extent as it does for other Board members.

 

9. Non-Disparagement.

Executive will refrain from making any disparaging statements, that adversely
affect the reputation or goodwill of the Company Releasees. The
non-disparagement obligation shall not in any way affect the obligations of the
Executive to testify truthfully in any legal proceeding or to discharge his
fiduciary duties as a member of the Company’s Board of Directors.

 

10. Termination or Suspension of Payments of Severance Amount.

Executive acknowledges that his right to the Severance Amount is conditional on
his compliance with the terms of the Restrictive Covenants defined in Section 7,
above. In the event that Executive fails to comply with any of the terms of
Section 7, above, in addition to any other legal or equitable remedies it may
have for such breach, the Company shall have the right to terminate or suspend
payment of the Severance Amount. The termination or suspension of those payments
in the event of such breach by the Executive shall not affect the ongoing
applicability of the terms of Section 7, above.

 

11. Time for Consideration; Effective Date.

Executive acknowledges that he has been advised to consult with an attorney
before signing this Agreement. Executive has the opportunity to consider this
Agreement for twenty-one (21) days before signing it. To accept this Agreement,
he must return a signed original of this Agreement so that it is received by the
Company at or before the expiration of this twenty-one (21) day period. If
Executive signs this Agreement within fewer than twenty-one (21) days of the
date of its delivery to him, Executive acknowledges by signing this Agreement
that such decision was entirely voluntary and that he had the opportunity to
consider this Agreement for the entire twenty-one (21) day period. Executive
acknowledges and agrees that any changes or modifications to this Agreement
shall not restart or in any way affect the original twenty-one (21) day
consideration period. For a period of seven (7) days from the day of his
execution of this Agreement, Executive shall retain the right to revoke this
Agreement by written notice that must be received by the Company before the end
of such revocation period. This Agreement shall become effective on the business
day immediately following the expiration of the revocation period (the
“Effective Date”), provided that Executive does not revoke this Agreement during
the revocation period. Executive acknowledges that he has not been induced to
sign this Agreement by any representations of the Company other than those set
forth in this Agreement.

 

5



--------------------------------------------------------------------------------

12. Enforceability.

Executive acknowledges that, if any portion or provision of this Agreement or
the Restrictive Covenants, as amended hereby (including, without limitation, any
portion or provision of any section of those agreements) shall to any extent be
declared illegal or unenforceable by any arbitrator or a court of competent
jurisdiction, then the remainder, other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

13. Entire Agreement.

This Agreement along with (a) the Restrictive Covenants, (b) the Indemnification
Agreement, (c) the Domain Transfer and Assignment Agreement (as defined in the
Employment Agreement, and (d) any and all agreements concerning or related to
equity grants made to the Executive as referenced in Section 3(c) above,
constitute the entire agreement between Executive and the Company concerning
Executive’s relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings between the Parties concerning the
Executive’s relationship with the Company including, but not limited to the
Employment Agreement.

 

14. Enforcement.

The Company and the Executive intend to and hereby confer jurisdiction to
enforce this Agreement upon the state and federal courts within the Commonwealth
of Massachusetts. Accordingly, with respect to any permitted court action, the
Parties (a) submit to the personal jurisdiction of such courts; (b) consent to
service of process by notice in accordance with Section 17 below; and (c) waive
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

 

15. Waiver.

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

16. Governing Law; Interpretation.

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either Party or the “drafter” of all
or any portion of this Agreement.

 

6



--------------------------------------------------------------------------------

17. Notices.

Any notices, requests, demands or other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized overnight courier service or by registered or certified
mail, postage prepaid, return receipt requested, to the Executive at the last
address the Executive has filed in writing with the Company or, in the case of
the Company, at its main offices, attention of the Board. Any notice so sent
shall be deemed to be given upon receipt.

 

18. Assignment; Successors and Assigns, etc.

Neither the Company nor the Executive may make any assignment of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party; provided that the Company may assign its
rights under this Agreement without the consent of the Executive in the event
that the Company shall effect a reorganization, consolidate with or merge into
any other corporation, partnership, organization or other entity, or transfer
all or substantially all of its properties or assets to any other corporation,
partnership, organization or other entity. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

 

19. Amendment.

This Agreement may be amended or modified only by a written instrument signed by
the Executive and by a duly authorized representative of the Company.

 

20. Counterparts.

This Agreement may be executed in any number of counterparts, including by
facsimile or pdf, each of which when so executed and delivered shall be taken to
be an original, but all of which together shall constitute one and the same
document.

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

 

Salary.com, Inc.     By:  

/s/ Edward F. McCauley

    February 21, 2010       Date

 

7



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL DOCUMENT.

 

/s/ G. Kent Plunkett

    February 21, 2010 G. Kent Plunkett     Date

 

8